Title: From George Washington to Charles Pettit, 19 February 1780
From: Washington, George
To: Pettit, Charles


          
            Dear Sir,
            Morris-town Feby 19th 80
          
          Your favor of the 15th came safe to hand. I thank you for the informations it contains.
          It may do to take the certificates in my name “as attorney to Colo. George Mercer & others”—this will answer the purpose & may be comprized in the blank spaces. With much esteem & regard I am Dr Sir Yr obedt Servt
          
            Go: Washington
          
        